UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-19709 BIOLARGO, INC. (Exact name of registrant as specified in its charter) Delaware 65-0159115 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16333 Phoebe Avenue La Mirada, California 90638 (Address, including zip code, of principal executive offices) (949)643-9540 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.0067 par value. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the Registrant’s Common Stock outstanding as of November 12, 2010 was 48,855,043 shares. Table of Contents BIOLARGO, INC. FORM 10-Q INDEX PART I Item1 Financial Statements 1 Item2 Management's Discussion and Analysis 19 Item4 Controls and Procedures 24 PARTII Item2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item6 Exhibits 25 Signatures 26 Exhibit Index Exhibit 31.1 Exhibit 31.2 Exhibit 32 i PART I – FINANCIAL INFORMATION Item 1. Financial Statements BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2010 December 31, September 30, 2010 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses Total current assets FIXED ASSETS Equipment, net Total fixed assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued option compensation expense Convertible notes payable, current portion Discount on convertible notes, current portion net of amortization ) ) Note payable Discount on note payable — ) Deferred revenue — Total Current Liabilities LONG-TERM LIABILITIES Convertible notes payable, net of current portion Discount on convertible notes, net of current portion and amortization ) ) Total Long-term Liabilities TOTAL LIABILITIES COMMITMENTS, CONTINGENCIES AND SUBSEQUENT EVENTS STOCKHOLDERS’ EQUITY Convertible Preferred SeriesA, $.00067 Par Value, 50,000,000 and 25,000,000 Shares Authorized, -0- Shares Issued and Outstanding, at September 30, 2010 and December 31, 2009. — — Common Stock, $.00067 Par Value, 200,000,000 Shares Authorized, 48,730,771 and 43,196,355 Shares Issued, at September 30, 2010 and December 31, 2009, respectively Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to unaudited consolidated financial statements 1 BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 (unaudited) For the three-month periods ended September30, For the nine-month periods ended September30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue $ Total revenue Cost of goods sold Total cost of goods sold Gross Profit Costs and expenses Selling, general and administrative Research and development Amortization and depreciation Total costs and expenses Loss from operations (1,194,048 ) (830,146 ) (3,983,418 ) (3,270,992 ) Other income and (expense) Interest expense (454,429 ) (465,646 ) (1,329,235 ) (1,329,054 ) Other income Net other expense (446,655 ) (342,008 ) (1,319,897 ) (1,205,416 ) Net loss $ ) $ ) $ ) $ ) Loss per common share – basic and diluted Loss per share $ ) $ ) $ ) $ ) Weighted average common share equivalents outstanding See accompanying notes to unaudited consolidated financial statements 2 BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE NINE-MONTH PERIOD ENDED SEPTEMBER 30, 2010 (UNAUDITED) Common Stock Number of Shares Par Value Additional Paid-In Capital Retained Earnings (Deficit) Total BALANCE DECEMBER 31, 2009 $ $ $ ) $ ) Vested portion of stock options — — — Issuance of warrants as part of convertible note offering and note payable — — — Fair value of the six-month extension of the 2009 Warrant — — — Issuance of stock options and a warrant to consultants — — — Issuance of stock options to officers and Board of Directors — — — Issuance of stock for the exercise of a warrant — Issuance of stock for cash received from the Summer 2010 PPM Issuance of stock for services to consultants — Issuance of stock for services to officers and board of directors — Issuance of stock for an accrued and unpaid obligation to a related party, New Millenium — Conversion of the accrued interest obligations related to the 2009 Spring Notes 34 — Conversion of the accrued interest obligations related to the 2008 Spring Notes — Conversion of 2007 Offering of convertible notes and related accrued interest obligations — Net loss for the nine-month period ended September 30, 2010 — — — (4,476,408 ) (4,476,408 ) BALANCE SEPTEMBER 30, 2010 $ $ $ ) $ ) See accompanying notes to unaudited consolidated financial statements 3 BIOLARGO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 (unaudited) For the nine-month periods ended September 30 , CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Non-cash accrued option compensation expense Non-cash expense related to options issued to officers and board of directors Non-cash interest expense related to the amortization of the fair value of warrants issued in conjunction with our convertible notes Non-cash expense related to warrants and options issued to consultants Non-cash expense related to stock issued for settlement of obligations to consultants Non-cash expense related to stock issued to our officers and board of directors to settle obligations — Amortization and depreciation expense Increase in accounts payable and accrued expenses Increase in deferred revenue — Increase in accounts receivable ) ) (Increase) Decrease in inventory ) ) Decrease in prepaid expenses — Net Cash Used In Operating Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payment of note payable — ) Proceeds from convertible notes Proceeds from the sale of stock — Proceeds from a note payable Net Cash Provided By Financing Activities NET (DECREASE)INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS — BEGINNING CASH AND CASH EQUIVALENTS — ENDING $ $ SUPPLEMENTAL DISCLOSURES OF CASHFLOW INFORMATION Cash Paid During the Period for: Interest $ — $ — Taxes $ $ Conversion of accrued expenses to shares of the Company’s common stock: Board of Directors and officer obligations incurred in 2009 $ $ Board of Directors and officer obligations incurred in 2010 $ — $ Consultant obligations incurred in 2009 $ $ Consultant obligations incurred in 2010 $ — $ Conversion related party obligations – New Millennium and other. $ $ Conversion of accrued expenses to an option to purchase shares of the Company’s common stock: Board of Directors and officer obligations incurred in 2009 $ — $ Board of Directors and officer obligations incurred in 2010 $ — $ Consultant obligations incurred in 2009 $ — $ Consultant obligations incurred in 2010 $ — $ SUPPLEMENTAL DISCLOSURES OF NON-CASH FINANCING AND INVESTING ACTIVITIES: Conversion of Noteholder’s to shares of the Company’s common stock: Conversion of the 2007 Notes convertible note payable obligations $ — $ Convertible Noteholder’s related accrued interest incurred in 2009 $ $ Convertible note holders and related accrued interest incurred in 2010 $ — $ Fair value of the issuance of warrants in conjunction with convertible note offerings $ $ Issuance of a warrant in conjunction with a note payable $ — $ Issuance of a warrant to a consultant for services provided $ — $ Repriced warrants in conjunction with convertible note offering $ $ See accompanying notes to unaudited consolidated financial statements 4 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Business and Organization Outlook The financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of our business. As reflected in the accompanying financial statements, we had a net loss of $4,476,408 for the nine-month period ended September 30, 2010, and an accumulated stockholders’ deficit of $62,244,972 as of September 30, 2010. The foregoing factors raise substantial doubt about our ability to continue as a going concern. Ultimately, our ability to continue as a going concern is dependent upon our ability to attract significant new sources of capital, attain a reasonable threshold of operating efficiencies and achieve profitable operations by licensing or otherwise commercializing products incorporating our BioLargo technology. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We have been, and anticipate that we will continue to be, limited in terms of our capital resources. Our total cash and cash equivalents was $246,998 at September 30, 2010. We generated revenues of $134,360 in the nine-month period ended September 30, 2010, which amount was not sufficient to fund our operations, and we incurred negative cash flow from operating activities of $712,207 for the nine-month period ended September 30, 2010. We had negative working capital of $2,074,078 for the nine-month period ended September 30, 2010. Our accounts payable and accrued expenses decreased by $483,556 during nine-month period ended September 30, 2010 and were $789,472 at September 30, 2010. We do not have enough cash or source of capital to pay our accounts payable and expenses as they arise, and have relied on the issuance of stock options and common stock, as well as extended payment terms with our vendors, to continue to operate. Additionally, our officers are continuing to finance operations by delaying the receipt of their salary and by incurring expenses which have not been reimbursed. As of September 30, 2010 we had $2,906,890 aggregate principal amount, together with $163,396 accrued and unpaid interest, outstanding on various promissory notes. We may pay the majority of these amounts in cash or in stock, at our option, at maturity. In addition, as of September 30, 2010, we had $626,076 in accrued and unpaid payables. (See Note 11.) On January 15, 2010 we commenced a private offering of our convertible promissory notes, which terminated in July, 2010. In this offering, we sold $438,855 principal amount of convertible notes and issued warrants to purchase up to an aggregate 763,235 shares of our common stock.Additionally, in July 2010 we commenced a private offering of our common stock at a price of $0.30 per share, and raised $305,000 in this offering through September 30, 2010 and issued 1,016,672 shares of our common stock. (See Note 5.) In the opinion of management, the accompanying balance sheets and related statements of operations, cash flows, and stockholders’ equity include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. Actual results and outcomes may differ from management’s estimates and assumptions. Estimates are used when accounting for stock-based transactions, account payables and accrued expenses and taxes, among others. The unaudited consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to Rule 8-03 of Regulation S-X under the Securities Act of 1933, as amended.Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for annual financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. We have less than two years of historical operating revenues, and therefore our operating results for the nine-month period ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010, or for any other period. These unaudited consolidated financial statements and notes should be read in conjunction with the Company’s audited financial statements and accompanying notes included in the Annual Report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission (the “SEC”). 5 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Organization We were initially organized under the laws of the State of Florida in 1989 as Repossession Auction, Inc. In 1991, we merged into a Delaware corporation bearing the same name. In 1994, we changed our name to Latin American Casinos, Inc. to reflect our new focus on the gaming and casino business in South and Central America, and in 2001 we changed our name to NuWay Energy, Inc. to reflect our new emphasis on the oil and gas development industry. During October2002, we changed our name to NuWay Medical, Inc. coincident with the divestiture of our non-medical assets and the retention of new management. In March2007, in connection with the approval by our stockholders of the acquisition of the BioLargo technology, we changed our name to BioLargo, Inc. Business Overview By leveraging our suite of patented and patent-pending intellectual property, which we refer to as the BioLargo technology, our business strategy is to harness and deliver nature’s best disinfectant – iodine – in a safe, efficient, environmentally sensitive and cost-effective manner. The centerpiece of our BioLargo technology is CupriDyne™, which works by combining minerals with water from any source and delivering “free iodine” on demand, in controlled dosages, in order to balance efficacy of disinfectant performance with concerns about toxicity. In addition to our BioLargo technology, in 2008 we acquired the rights to market an iodine based water disinfection system (the “Isan system”) from Ioteq IP Pty. Ltd., an Australian company, and its U.S. affiliate Ioteq Inc. (“Ioteq”). The Isan system is an automated water disinfection system that substantially reduces the incidence of fungal growth, spoilage, organisms and pathogens in water and on food. Capable of treating high volumes of water flow, the Isan system is a combination of electrodes for measuring iodine levels in the target water stream, a control unit which automatically controls the running of the system, iodine canisters to deliver the iodine, and resin canisters to collect by-products after disinfection has been completed. The Isan system is registered with the APVMA (Australian Pesticides and Veterinary Medicines Authority) and FSANZ (Food Standards Australia and New Zealand) in Australia and New Zealand, where it has approximately 150 customer installations currently operating. Both our BioLargo technology and the Isan system have potential commercial applications within global industries, including but not limited to agriculture, animal health, beach and soil environmental remediation, consumer products, food processing, medical, and water industries. While we believe the potential applications are many, we are currently focused in three primary areas – the development and commercial expansion of certain products designed for the animal health industry, advancing our proof of claims for contaminated water treatment applications, with an emphasis in the oil and gas related industry, and agriculture. First, in 2009, we launched our first products incorporating our BioLargo technology under the brand name “Odor-No-More”, in the animal health industry. The primary benefits of the products are odor and moisture control, and customers using our animal bedding additive experience a net savings on total bedding costs. We have focused our efforts on building wholesale distribution within the equine market. In 2010, we have expanded our marketing and business development efforts into new industry, including the pet products and livestock markets, and continue to evaluate new product opportunities within the animal health industry. Recently, our animal bedding additive product was honored with the receipt of the Editor’s Choice Award as presented by the Horse Journal, the equine industry’s leading independent product, care and service guide for horse owners. Second, we recently added oil and gas industry expert Dr. Vikram Rao to our management team as a senior advisor. Dr. Rao, former Chief Technology Officer and Senior Vice President of global leader Halliburton, and current Executive Director of the Research Triangle Energy Consortium, brings considerable industry expertise and contacts to our company. We are pursuing opportunities with companies to introduce our technology to this industry. Third, we are actively seeking to secure strategic partners to either license or partner with to exploit commercial opportunities in the agricultural industry. In March 2010, we entered into a series of transactions whereby we licensed the Isan system technology from Ioteq, and then sublicensed the technology to a third party for commercialization in the United States in certain fields of use. We are still actively marketing the Isan system for opportunities outside the United States pursuant to our marketing agreement with Ioteq, and in the United States through an agency agreement with Isan USA. 6 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS We continue research and product development for our CupriDyne™ technology, and continue to work with a number of global companies who are engaged in technology evaluation and testing processes. Simultaneously, we are also actively seeking to identify and negotiate regional or global partnerships to exploit commercial opportunities for both CupriDyne™ and the Isan technologies. No such regional or global partnerships have been formed at this time, and we can make no representation about our ability to successfully conclude such arrangements. Although we are focused primarily on the aforementioned industries, we also intend to continue to advance our intellectual property, product designs and licensing opportunities for our technology for use in other industries, as capital resources are available to support these efforts. We continue to market both our BioLargo technology and the Isan system to various companies for licensure in numerous industry segments. Note 2. Summary of Significant Accounting Policies Principles of Consolidation As of September 30, 2010, we had two subsidiaries, BioLargo Life Technologies, Inc. (“BLTI”) and Odor-No-More, Inc. (“ONM”). The consolidated balance sheets include the accounts of BioLargo, Inc. and BLTI and ONM. All significant inter-company balances have been eliminated in consolidation. Cash and Cash Equivalents We consider all highly liquid investments with original maturities of three months or less or money market funds from substantial financial institutions to be cash equivalents. We place substantially all of our cash and cash equivalents with one financial institution. Accounts Receivable Trade accounts receivable are recorded net of allowances for doubtful accounts.Estimates for allowances for doubtful accounts are determined based on payment history and individual customer circumstances.The allowance for doubtful accounts was zero at September 30, 2010. Inventory Inventories are stated at the lower of cost or net realizable value using the average cost method.Inventories consisted of: December 31, September 30, Raw Materials $ $ Finished Goods Total $ $ Equipment Equipment is carried at cost and depreciated using the straight-line method over the estimated useful lives of the assets, which is three years. Equipment is stated on the balance sheet net of accumulated depreciation of $19,472 as of September 30, 2010. Depreciation expense totaled $7,173 for the nine-month periods ended September 30, 2009 and 2010. Earnings (Loss) Per Share We report basic and diluted earnings (loss)per share (“EPS”) for common and common share equivalents. Basic EPS is computed by dividing reported earnings by the weighted average shares outstanding. Diluted EPS is computed by adding to the weighted average shares the dilutive effect if stock options and warrants were exercised into common stock. For the nine-month periods ended September 30, 2009 and 2010, the denominator in the diluted EPS computation is the same as the denominator for basic EPS due to the anti-dilutive effect of the warrants and stock options on the Company’s net loss. 7 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and revenues and expenses during the period reported. Actual results could differ from those estimates. Estimates are used when accounting for stock-based transactions, uncollectible accounts receivable, asset depreciation and amortization, and taxes, among others. Stock Options and Warrants issued for Services All share-based payments to employees, including grants of employee stock options, are recognized in the financial statements based on their fair values. For stock issued to consultants and other non-employees for services, we record the expense based on the fair market value of the securities as of the date of the stock issuance. The issuance of stock warrants or options to non-employees are valued at the time of issuance utilizing the Black Scholes calculation and the amount is charged to expense. Non-Cash Transactions We have established a policy relative to the methodology to determine the value assigned to each intangible we acquire, and/or services or products received for non-cash consideration of our common stock. The value is based on the market price of our common stock issued as consideration, at the date of the agreement of each transaction or when the service is rendered or product is received. The methods, estimates and judgments we use in applying these most critical accounting policies have a significant impact on the results of our financial statements. Revenue Recognition We recognize revenues based upon contract terms and completion of the sales process in accordance the SEC codification of revenue recognition. We also generate revenues from royalties and license fees from our intellectual property. Licensees typically pay a license fee in one or more installments and ongoing royalties based on their sales of products incorporating or using our licensed intellectual property. License fees are recognized over the estimated period of future benefit to the average licensee. Recently issued Accounting Guidance In January 2010, the FASB issued guidance related to accounting for distributions with components of both stock and cash. This amended guidance clarifies that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a potential limit on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in EPS prospectively. This guidance is effective for fiscal years beginning after December15, 2009. The adoption of this standard effective January1, 2010 did not have a material impact on the Company’s financial position, results of operations, or cash flows.Other recent accounting updates issued by FASB and the SEC did not or are not believed by management to have a material impact on the Company’s present or future consolidated financial statements. 8 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 3. Intangible Assets/Long-lived Assets and Impairment Amortization expense for the intangible assets for the nine-month periods ended September 30, 2009 and 2010 was $830,403 and $0. Management performed its assessment of the fair value of the intangible assets for the year ended December31, 2009. In our undertaking we analyzed the projected cash flow from the assets discounted at appropriate rates, the length of time to full development of the cash flow potential and the current recessionary state of the world-wide economy. We determined after this analysis that it was appropriate for us to record an impairment charge of $8,781,133 consisting of $8,610,940, which was the remaining net book value of our licensing rights acquired from IOWC Technologies, Inc., in March 2007, and $170,193, which was the remaining net book value of certain agreements assigned to us as part of the technology we acquired from IOWC Technologies, Inc., in March 2007. The impairment charge reduced the net book value of all our intangible assets to zero. Note 4. Deferred Revenue Sublicense to Isan USA On March 29, 2010, we entered into a sublicense agreement (the “Isan USA Sublicense”)with Isan USA, Inc. (“Isan USA”) which grants Isan USA the exclusive rights to use, exploit, develop and commercialize the Isan System Technology in the United States, in particular fields of use.Pursuant to the Isan USA Sublicense, Isan USA paid to BioLargo a $100,000 initial license fee, of which $5,000 is recorded as revenue as of September 30, 2010. During the three-month period ended September 30, 2010, we received $23,000 from Isan USA, an amount which was less than what is called for in the Isan USA Sublicense, and which is recorded as deferred revenue. The total deferred revenue balance of $118,000 as of September 30, 2010 relates to the Isan USA transaction. Note 5. Private Security Offerings The following tabular summary describes some key terms of our private securities offerings in which we sold convertible promissory notes, and should be read in conjunction with the detailed descriptions in this footnote. Convertible Offerings Name Maturity Date Interest Conversion Price Principal Outstanding Spring 2010 Offering 4/15/13 10 % $ $ Spring 2009 Offering 6/1/12 10 % $ Fall 2008 Offering 10/15/11 10 % $ Spring 2008 Offering 3/31/11 10 % $ $ Summer 2010 Offering Pursuant to a private offering of our common stock at a price of $0.30 per share, that commenced July 2010 (the “Summer 2010 Offering”), throughSeptember 30, 2010, we sold 1,016,672 shares of our common stock and received $305,000 gross proceeds from the sales. Unlike our prior securities offerings, this offering did not involve the sale of convertible debt or warrants. Spring 2010 Offering Pursuant to a private offering that commenced January 2010 (the “Spring 2010 Offering”) and terminated July 2010, we sold $438,855 of our 10% convertible notes (the “Spring 2010 Notes”), which are due and payable on April 15, 2013, to 18 investors, the principal amount of which was converted into an aggregate 763,235 shares of our common stock. The Spring 2010 Notes are convertible into shares of our common stock at an initial conversion price of $0.575 per share. The Spring 2010 Notes can be converted voluntarily by the noteholders at any time prior to the maturity date. We can unilaterally convert the Spring 2010 Notes (i)on or after July 31, 2010, if we have received one or more written firm commitments, or have closed on one or more transactions, or a combination of the foregoing, of at least $3million gross proceeds of equity or debt; or (ii)on the maturity date. Accordingly, the Spring 2010 Notes may be repaid in cash or may be converted, at our sole option, into shares of our common stock, on or before the April 15, 2013 maturity date. 9 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Each purchaser of the Spring 2010 Notes received, for no additional consideration, two stock purchase warrants, each of which entitle the holder to purchase the number of shares of our common stock into which the holder’s Spring 2010 Note is initially convertible. The first warrant (the “Spring 2010 Eighteen Month Warrant”) is exercisable at a price of $0.75 per share and expires on July 15, 2011. The second warrant (the “Spring 2010 Thirty-Six Month Warrant”) is exercisable at a price of $1.00 per share and expires on January 15, 2013. (See Note 8.) Spring 2009 Offering Pursuant to a private offering that commenced April 2009 (the “Spring 2009 Offering”) and terminated November 2009, we sold $681,410 of our 10% convertible notes (the “Spring 2009 Notes”), which are due and payable on June 1, 2012, to 23 investors, convertible into an aggregate 1,238,935 shares of our common stock. The Spring 2009 Notes are convertible into shares of our common stock at an initial conversion price of $0.55 per share. The Spring 2009 Notes can be converted voluntarily by the noteholders at any time prior to the maturity date. We can unilaterally convert the Spring 2009 Notes (i)on or after December 15, 2009, if we have received one or more written firm commitments, or have closed on one or more transactions, or a combination of the foregoing, of at least $3million gross proceeds of equity or debt; or (ii)on the maturity date. Accordingly, the Spring 2009 Notes may be repaid in cash or may be converted, at our sole option, into shares of our common stock, on or before the June 1, 2012 maturity date. Each purchaser of the Spring 2009 Notes received, for no additional consideration, two stock purchase warrants, each of which entitle the holder to purchase the number of shares of our common stock into which the holder’s Spring 2009 Note is initially convertible. The first warrant (the “Spring 2009 One-Year Warrant”) is exercisable at a price of $0.75 per share and initially was scheduled to expire on June 1, 2010. We extended this expiration date to December 1, 2010. The second warrant (the “Spring 2009 Three-Year Warrant”) is exercisable at a price of $1.00 per share and expires on June 1, 2012. (See Note 8.) Fall 2008 Offering Pursuant to a private offering that commenced October2008 (the “Fall 2008 Offering”) and terminated March 2009, we sold $723,000 of our 10% convertible notes (the “Fall 2008 Notes”), which are due and payable October15, 2011, to 18 investors, convertible into an aggregate 1,446,000 shares of our common stock. As originally offered, the Fall 2008 Notes were convertible into shares of our common stock at an initial conversion price of $1.00 per share. The Fall 2008 Notes can be converted voluntarily by the noteholders at any time prior to the maturity date. We can unilaterally convert the Fall 2008 Notes (i)on or after April30, 2009, if we have received one or more written firm commitments, or have closed on one or more transactions, or a combination of the foregoing, of at least $3million gross proceeds of equity or debt; or (ii)on the maturity date. Accordingly, the Fall 2008 Notes may be repaid in cash or may be converted, at the noteholders’ option or our option, into shares of our common stock, on or before the October15, 2011 maturity date. Each purchaser of the Fall 2008 Notes received, for no additional consideration, two stock purchase warrants (a one-year warrant and a three-year warrant), each of which entitled the holder to purchase the number of shares of our common stock into which the holder’s Fall 2008 Note is initially convertible. As originally offered, the first warrant (the “Fall 2008 One-Year Warrant”) was exercisable at $1.00 per share and was due to expire on October 15, 2009. The second warrant (the “Fall 2008 Three-Year Warrant” and together with the One-Year Warrant, the “Fall 2008 Warrants”) was exercisable at $2.00 per share and is scheduled to expire on October15, 2011. (See Note 8.) On January16, 2009, our Board of Directors amended the terms of the Offering as follows: (i) the initial conversion price of the Fall 2008 Notes was reduced from $1.00 per share to $0.50 per share; (ii)the exercise price of the Fall 2008 One-Year Warrant was reduced from $1.00 per share to $0.75 per share; (iii)the exercise price of the Fall 2008 Three-Year Warrant was reduced from $2.00 per share to $1.00 per share; and the number of shares of our common stock for which the Fall 2008 One-Year Warrants and the Fall 2008 Three-Year Warrants may be exercised is being increased from one share per dollar invested to two shares for each dollar invested. The Fall 2008 One-Year Warrants expired unexercised on October 15, 2009. 10 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Spring 2008 Offering Pursuant to a private offering that commenced March2008 (the “Spring 2008 Offering”) and terminated August2008, we sold $913,625 of our 10% convertible notes (the “Spring 2008 Notes”), which were due and payable on March31, 2010, to 30 investors, convertible into an aggregate 676,775 shares of our common stock. The Spring 2008 Notes are convertible into shares of our common stock at an initial conversion price of $1.35 per share. The Spring 2008 Notes can be converted voluntarily by the noteholders at any time prior to the maturity date. We can unilaterally convert the Spring 2008 Notes (i)on or after September30, 2008, if we have received one or more written firm commitments, or have closed on one or more transactions, or a combination of the foregoing, of at least $3million gross proceeds of equity or debt; or (ii)on the maturity date. Accordingly, the Spring 2008 Notes may be repaid in cash or may be converted, at our sole option, into shares of our common stock, on or before the maturity date. Each purchaser of the Spring 2008 Notes received, for no additional consideration, two stock purchase warrants (a one-year warrant and a three-year warrant), each of which entitled the holder to purchase the number of shares of our common stock into which the holder’s Spring 2008 Note is initially convertible. The “Spring 2008 One-Year Warrants” expire on March31, 2009 and were exercisable at $0.50 (originally $1.50) per share. The “Spring 2008 Three-Year Warrants” are exercisable at an initial exercise price of $2.00 per share and expire on March31, 2011. On September19, 2008, our Board of Directors reduced the exercise price of the Spring 2008 One-Year Warrants from $1.50 per share (the original exercise price pursuant to the terms of the Spring 2008 Offering) to $1.00 per share. On January16, 2009, our Board of Directors reduced the exercise price of the Spring 2008 One-Year Warrants from $1.00 per share to $0.50 per share.The Spring 2008 One-Year Warrants expired unexercised on March 31, 2009. On March 30, 2010, our board accepted proposals from the holders of the Spring 2008 Notes to extend the maturity date of the notes by one year, such that the Spring 2008 Notes mature on March 31, 2011. Note 6. Conversion of 2007 Note Pursuant to a private offering that commenced May2007 (the “2007 Offering”) and terminated December2007, we sold $1,000,000 of our convertible notes (the “2007 Notes”), which were initially due and payable on June30, 2009 (extended by one year to June 30, 2010, see Note 6) to 21 investors, the principal of which is convertible into an aggregate 1,428,582 shares of our common stock. The 2007 Notes interest rate was 10%, compounding annually.On November 23, 2009, a holder of a 2007 Note in the principal amount of $32,000 elected to convert the note, and accrued and unpaid interest in the amount of $8,364, into 57,663 shares of our common stock, at a conversion rate of $0.70 per share in accordance with the terms of the note. On June 30, 2010, per the terms of the 2007 Notes, we elected to convert the remaining aggregate principal amount of $968,000, which amount represented the entire then outstanding principal amount of the 2007 Notes, and $283,618 of accrued but unpaid interest, into an aggregate 1,787,999 shares of our common stock, at a conversion rate of $0.70 per share. All of these offerings and sales were made in reliance on the exemption from registration contained in Section4(2) of the Securities Exchange Act and/or RegulationD promulgated thereunder as not involving a public offering of securities. Note 7. Issuance of Securities in exchange for payment of payables Payment of Officer Salaries and Board of Director Fees On January 4, 2010, we issued an aggregate 114,287 shares of our common stock, at a conversion price of $0.70, which was the closing price of our common stock on the day of issuance, to two members of our board of directors in lieu of $80,000 in accrued and unpaid payables for their services as a director.Of this amount $60,000 related to payables accrued and unpaid as of December 31, 2009. 11 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS On August 4, 2010, in an effort to preserve our cash and reduce outstanding payables, the Board offered to third parties, officers and board members the opportunity to convert outstanding payable amounts into common stock (“Stock”) or an option (“Option”) to purchase common stock in lieu of cash payment. The Stock would be converted at $0.30 per share, and Options may be exercised at $0.30 cents a share, would be issued pursuant to our 2007 Equity Incentive Plan, and would expire five years from the date of issuance. Our common stock closed trading at $0.23 a share on August 4, 2010. On August 4, 2010, we issued an aggregate 1,041,019 shares of our common stock, at a conversion price of $0.33, which was at a 10% premium to our officers, in lieu of $343,536 of accrued and unpaid salary obligations.Of this amount $228,079 related to services performed in 2009 and the remaining $115,457 related to services performed through June 30, 2010. Payment of Consultant Fees On February 1, 2010, we issued an aggregate 200,000 shares of our common stock, at a conversion price of $0.50, which was the closing price of our common stock on the day of issuance, to a consultant for services provided. We recorded $100,351 in consulting expense in 2010 related to that issuance. On June 1, 2010, we issued an aggregate 56,525 shares of our common stock, at a conversion price of $0.53, which was the trailing 20 day average of our common stock, to a consultant for services provided in lieu of $30,000 in accrued and unpaid payables. On August 4, 2010, in an effort to preserve our cash and reduce outstanding payables, the Board offered to third parties, officers and board members the opportunity to convert outstanding payable amounts into common stock (“Stock”) or an option (“Option”) to purchase common stock in lieu of cash payment. The Stock would be converted at $0.30 per share, and Options may be exercised at $0.30 cents a share, would be issued pursuant to our 2007 Equity Incentive Plan, and would expire five years from the date of issuance. Our common stock closed trading at $0.23 a share on August 4, 2010. On August 4, 2010, we issued an aggregate 59,039 shares of our common stock, at a conversion price of $0.30, in lieu of $17,712 of accrued and unpaid obligations.All of this amount related to services performed in 2009. All of these offerings and sales were made in reliance on the exemption from registration contained in Section4(2) of the Securities Exchange Act and/or RegulationD promulgated thereunder as not involving a public offering of securities. Note 8. Warrants We have certain warrants outstanding to purchase our common stock, at various prices, as described in the following table: Number of Shares Price Range Outstanding as of December 31, 2009 $ 0.125 – 2.00 Issued $ 0.50 – 1.00 Exercised — $ — Expired $ — Outstanding as of September 30, 2010 $ 0.125 – 2.00 To determine interest expense related to our outstanding warrants issued in conjunction with debt offerings, the fair value of each award grant is estimated on the date of grant using the Black-Scholes option-pricing model and the calculated value is amortized over the life of the warrant. The determination of expense of warrants issued for services or settlement also uses the option-pricing model. The principal assumptions we used in applying this model were as follows: 12 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Risk free interest rate 0.52 – 2.42 % 0.37 – 0.80 % Expected volatility 253 – 480 % 195 – 468 % Expected dividend yield — — Forfeiture rate — — Expected life in years 0.50 – 3.00 1.00 – 3.00 The risk-free interest rate is based on U.S Treasury yields in effect at the time of grant. Expected volatilities are based on historical volatility of our common stock. The expected term is presumed to be the mid-point between the vesting date and the end of the contractual term. Warrants issued as part of our Convertible Notes The aggregate fair value of the warrants issued and outstanding as of September 30, 2010 totaled $2,843,322 was issued in conjunction with our convertible notes and is recorded on our balance sheet as discount on convertible notes net of amortization of $1,917,479. We recorded $1,101,365 and $1,060,154 of interest expense related to the amortization of the discount on convertible notes for the nine-month periods ended September 30, 2009 and 2010, respectively. Spring 2010 Warrants From the inception of our Spring 2010 Offering on January 15, 2010, through its termination in July 2010, we issued warrants to purchase up to an aggregate 1,526,470 shares of our common stock to purchasers of our Spring 2010 Notes, consisting of Spring 2010 Eighteen Month Warrants to purchase up to an aggregate 763,235 shares which expire July 15, 2011, at an exercise price of $0.75 per share, and Spring 2010 Thirty-Six Month Warrants to purchase up to an aggregate 763,235 shares which expire January 15, 2013, at an exercise price of $1.00 per share. Spring 2009 Warrants From April 2009 through November 2009, we issued warrants to purchase up to an aggregate 2,477,870 shares of our common stock to purchasers of our Spring 2009 Notes, consisting of Spring 2009 One-Year Warrants to purchase up to an aggregate 1,238,935 shares which were originally scheduled to expire June 1, 2010, and were extended to December 1, 2010, at an exercise price of $0.75 per share, and Spring 2009 Three-Year Warrants to purchase up to an aggregate 1,238,935 shares which expire June 1, 2012, at an exercise price of $1.00 per share. On June 1, 2010, the expiration of the Spring 2009 One-Year Warrants was extended from June 1, 2010 through December 1, 2010, resulting in additional fair value totaling $277,992, which $185,328 was recorded as interest expense through September 30, 2010.The remaining fair value will be amortized as interest expense over the term of the warrant. Fall 2008 Warrants From January 2009 through June 2009, we issued warrants to purchase up to an aggregate 2,652,000 shares of our common stock to purchasers of our Fall 2008 Notes, consisting of Fall 2008 One-Year Warrants to purchase an aggregate 1,326,000 shares which expire October 15, 2009, at an exercise price of $0.75 per share (initially issued at $1.00 per share), and Fall 2008 Three-Year Warrants to purchase up to an aggregate 1,326,000 shares which expire October 15, 2011, at an exercise price of $1.00 per share (initially issued at $2.00 per share). On January16, 2009, the exercise price of the Fall 2008 One-Year Warrants was reduced from $1.00 to $0.75, and the exercise price of the Fall 2008 Three-Year Warrants was reduced from $2.00 to $1.00, resulting in additional fair value totaling $52,967, which was recorded as interest expense. From October 2008 through December 2008, we issued warrants to purchase up to an aggregate 240,000 shares of our common stock to purchasers of our Fall 2008 Notes, consisting of Fall 2008 One-Year Warrants to purchase an aggregate 120,000 shares which expire October 15, 2009, at an exercise price of $0.75 per share (initially issued at $1.00 per share), and Fall 2008 Three-Year Warrants to purchase up to an aggregate 120,000 shares which expire October 15, 2011, at an exercise price of $1.00 per share (initially issued at $2.00 per share). 13 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Other Warrants On February 5, 2010 we issued a warrant to a consultant for services provided to purchase up to an aggregate 50,000 shares of our common stock at an exercise price of $0.50 per share, resulting in a fair value of $25,000, which was recorded as selling, general and administrative expense.The warrant expires February 5, 2013. On June 8, 2010 we issued a warrant to the holder of a note payable to purchase up to an aggregate 50,000 shares of our common stock at an exercise price of $0.50 per share, resulting in a fair value of $20,000, of which $13,333 was recorded as interest expense through September 30, 2010. The remaining fair value will be amortized as interest expense over the term of the warrant.The warrant expires June 8, 2013. Note 9. Stockholders’ Equity Preferred Stock Our certificate of incorporation authorizes our Board of Directors to issue preferred stock, from time to time, on such terms and conditions as they shall determine. As of December 31, 2009 and September 30, 2010 there were no outstanding shares of our preferred stock. Common Stock As of December 31, 2009 and September 30, 2010 there were 43,196,355 and 48,730,771 shares of common stock outstanding, respectively. The increase in shares during the nine-month period ended September 30, 2010 is comprised of the following stock issuances: (i) 320,000 shares issued upon the exercise of an outstanding warrant, (ii) 1,016,672 shares issued to purchasers of our Summer 2010 PPM, (iii) 421,990 shares of our common stock as payment to consultants for services provided,(iv)1,155,306 shares of our common stock as payment to two officers and our board of directors in exchange for accrued and unpaid obligation for their services, , (v) 454,546 shares of our common stock as payment for an accrued and unpaid obligation to a related party, New Millennium. (vi) 109,851 shares of our common stock as payment for accrued interest related to our 2009 Spring Notes, (iv) 268,019 shares of our common stock as payment for accrued interest related to our 2008 Spring Notes, and (v) 1,788,032 shares as payment of our 2007 Notes and related accrued interest. Note 10. Stock-Based Compensation and Other Employee Benefit Plans 2007 Equity Incentive Plan On August7, 2007, our Board of Directors adopted the BioLargo, Inc. 2007 Equity Incentive Plan (“2007 Plan”) as a means of providing our directors, key employees and consultants additional incentive to provide services. Both stock options and stock grants may be made under this plan. The Compensation Committee administers this plan. The plan allows grants of common shares or options to purchase common shares. As plan administrator, the Compensation Committee has sole discretion to set the price of the options. The Compensation Committee may at any time amend or terminate the plan.See our 10K as filed for further details of the 2007 Plan. During the nine-month period ended September 30, 2010, we granted options to purchase an aggregate 90,000 shares of our common stock to our Chief Financial Officer, pursuant to the terms of our engagement agreement with him. These options are exercisable at various exercise prices ranging between $0.24 and $0.50 depending upon their respective dates of grant, and resulted in an aggregate fair value of $32,200and was recorded as selling, general and administrative expense as of September 30, 2010. Each option is fully vested upon grant and is exercisable for ten years from its respective date of grant. On February 1, 2010, the Company’s Compensation Committee issued options pursuant to the Company’s 2007 Equity Incentive Plan to certain employees, outside consultants and professionals who have and continue to provide services to the Company, consistent with management’s recommendations to the committee. 14 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS In total, options to purchase an aggregate 1,060,000 shares of the Company’s common stock were issued, at an exercise price of $0.575 per share, which price was $0.075 more than the $0.50 closing price of the Company’s common stock on the date of grant.Of the options issued, 400,000 were issued to third party consultants for their respective roles within the Company and the remaining 660,000 options were issued to the Company’s principal executive officer, principal financial officer, and named executive officers, as set forth in the following table: Name Position Number of Shares Underlying Options Dennis P. Calvert President and Chief Executive Officer Charles K. Dargan II Chief Financial Officer 60,000 Kenneth R. Code Chief Technology Officer 200,000 Joseph L. Provenzano Secretary, VP of Operations 200,000 Total With one exception, the options issued expire ten years from the date of grant (the option issued to Mr. Code expires five years from the date of grant). On August 4, 2010, in an effort to preserve our cash and reduce outstanding payables, the Board offered to third parties, officers and board members the opportunity to convert outstanding payable amounts into common stock (“Stock”) or an option (“Option”) to purchase common stock in lieu of cash payment. The Stock would be converted at $0.30 per share, and Options may be exercised at $0.30 cents a share, and are issued pursuant to our 2007 Equity Incentive Plan, and expire five years from the date of issuance. We issued Options to purchase an aggregate 1,818,831 shares of our common stock in exchange for the settlement of accrued and unpaid obligations totaling $363,766.Of this amount we issued an option to an officer to purchase 496,203 shares of our common stock at $0.30 per share in lieu of $99,240 in unpaid salary obligations that were incurred in fiscal year 2009, an option to our board of directors to purchase 250,000 shares of our common stock at $0.33 per share in lieu of $50,000 in unpaid salary obligations that were incurred in fiscal year 2010, and an option to purchase an aggregate 1,072,628 shares of our common stock at $0.30 per share to some of our third party consultants in lieu of $214,526 of accrued and unpaid obligations. All of these offerings and sales were made in reliance on the exemption from registration contained in Section4(2) of the Securities Exchange Act and/or RegulationD promulgated thereunder as not involving a public offering of securities. During the nine-month periods ended September 30, 2009 and 2010 we recorded an aggregate $478,288 and $524,765 in option compensation expense related to options issued pursuant to the 2007 Plan. Activity for our stock options under the 2007 Plan for the nine-month period ended September 30, 2010 is as follows: Weighted Price Average Options Shares per Price per Outstanding Available share share Balances, December 31, 2009 $ 0.28 – $1.89 $ Granted ) $ 0.23–0.50 $ Exercised — Canceled — Balances, September 30, 2010 $ 0.23–$1.89 $ 15 BIOLARGO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The following table summarizes the stock options issued under the 2007 Equity Plan outstanding at September 30, 2010. Weighted Currently Exercisable Average Weighted Number of Options Remaining Average Shares at Weighted Outstanding at Contractual Exercise September 30, Average September 30, 2010 Exercise Price Life Price Exercise Price $ 8 $ $ $
